Citation Nr: 0914174	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-10 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than March 2, 1998 
for the grant of total disability based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Veteran's claim is being 
managed out of the Boston, Massachusetts RO, however.  

The Board notes that the Veteran's representative has made a 
number of different arguments relating to the Veteran's 
November 2004 claim for an earlier effective date for an 
increased evaluation for PTSD and that this issue is on 
appeal.  However, the Board notes that the Veteran did not 
file a Notice of Disagreement on this issue and the RO did 
not issue a Statement of the Case (SOC) on the issue; 
therefore the Board does not consider the issue to be 
properly before the Board.  This issue is REFERRED to the RO 
for appropriate development or action.


FINDINGS OF FACT

1.  By a rating action in June 1999, which the veteran did 
not appeal, the RO granted total disability based on 
individual unemployability, effective from March 2, 1998.

2.  The Veteran filed a claim for an earlier effective date 
for the award of total disability based on individual 
unemployability in November 2004. 


CONCLUSIONS OF LAW

1.  The June 1999 RO decision which assigned an effective 
date of March 2, 1998 is final as to the matter of total 
disability based on individual unemployability.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The veteran's current claim of entitlement to an earlier 
effective date for total disability based on individual 
unemployability was not timely filed and must be dismissed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2008); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 (2008).  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase 'shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.'  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase 'will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.'  38 U.S.C.A. § 5110(a), (b) (1); 38 C.F.R. § 
3.400(b) (2).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later with-drawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  If a claimant wishes to reasonably raise CUE, 
'there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

History and Analysis

In June 1999 the RO granted total disability based on 
individual unemployability, effective from March 2, 1998.  In 
November 2004 the Veteran filed a claim for an earlier 
effective date for total disability based on individual 
unemployability and asserted it should have been granted back 
to 1985.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where a rating decision which established an effective date 
for an increased rating becomes final, an earlier effective 
date can only be established by a request for a revision of 
that decision based on clear and unmistakable error (CUE).  
In essence, the Court in Rudd held that there is no 
'freestanding' earlier effective date claim which could be 
raised at any time.  See Rudd, 20 Vet. App. at 299.

Based on the precedential Court decision in Rudd, the Board 
finds that the Veteran's earlier effective date claim filed 
in November 2004 for total disability based on individual 
unemployability must be dismissed.  The Veteran's claim for 
total disability based on individual unemployability was 
granted by the RO in a June 1999 rating decision and the 
effective date of March 2, 1998 was assigned as the date of 
the reopened claim.  The Veteran did not appeal that decision 
to the Board, and the RO's decision thus became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008) 
(in general, unappealed RO decisions are final).

If the Veteran believed that the RO's June 1999 assignment of 
an effective date of March 2, 1998 for total disability based 
on individual unemployability was incorrect for any reason, 
including purported unadjudicated claims associated with the 
issue, his proper recourse was to appeal to the Board then.  
Because the Veteran did not appeal, the RO's decision became 
final.  That being the case, the Veteran is left with only 
one option in his attempt to obtain an earlier effective 
date: a claim alleging that the RO's original decision in 
June 1999 which assigned the March 2, 1998 effective date 
contained CUE.  See 38 C.F.R. § 3.105(a) (2008).  To date, 
the Veteran has not alleged CUE in the June 1999 rating 
decision.

In summary, the June 1999 RO decision is final as to the 
effective date of August March 2, 1998 for total disability 
based on individual unemployability.  
The Court made it abundantly clear in Rudd that under these 
circumstances dismissal is required due to the lack of a 
proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the 
procedural history of this case, the Board has no alternative 
but to dismiss the appeal as to this issue without prejudice 
to the Veteran's filing a CUE claim.  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Accordingly, the Board finds that the Veteran lacks 
entitlement under the law for his 'freestanding' earlier 
effective date claim and the claim must be dismissed as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; what VA will seek to provide; and what the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1).  

As the law and not the facts are dispositive, there is no 
reasonable possibility that further assistance to the Veteran 
would substantiate his claim and the provisions of the VCAA 
do not apply.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).


ORDER

The claim of entitlement to an effective date prior to March 
2, 1998, for the grant of total disability based on 
individual unemployability is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


